Case 8:20-cv-00882-SDM-AAS Document 15 Filed 07/14/20 Page 1 of 2 PageID 46




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

   ASTHON SCOTT and AMANDA
   SEALES, on behalf of themselves and
   on behalf of all others similarly situated,

          Plaintiffs,
   v.                                                     Case No.: 8:20-cv-00882-SDM-AAS

   HOOTERS III, INC.,

          Defendant.


                STIPULATED VOLUNTARY DISMISSAL WITH PREJUDICE

         Plaintiffs, having reviewed Defendant’s Notice of Related Actions, (Doc. 12), hereby

  voluntarily dismiss their claim against Defendant, with prejudice, pursuant to Fed. R. Civ. P.

  41(a)(1)(A). The parties also hereby stipulate that each party shall bear her or its own costs

  and attorneys’ fees.

   /s/ Brandon J. Hill                           /s/ Steven C. Dupré
   LUIS A. CABASSA                               STEVEN C. DUPRÉ
   Florida Bar Number: 0053643                   Florida Bar Number 471860
   BRANDON J. HILL                               CATHLEEN BELL BREMMER
   Florida Bar Number: 0037061                   Florida Bar Number 813028
   WENZEL FENTON CABASSA, P.A.                   DARNESHA CARTER
   1110 North Florida Avenue, Suite 300          Florida Bar Number 125658
   Tampa, FL 33602                               CARLTON FIELDS, P.A.
   Main No.: 813-224-0431                        Corporate Center Three at International Plaza
   Facsimile: 813-229-8712                       4221 W. Boy Scout Blvd., 10th Floor(33607)
   Email: lcabassa@wfclaw.com                    P.O. Box 3239
   Email: bhill@wfclaw.com                       Tampa, Florida 33601
   Email: gnichols@wfclaw.com                    Telephone: (813) 223-7000
                                                 Fax: (813) 229-4133
                                                 Email: sdupre@carltonfields.com
                                                 cbell@carltonfields.com
                                                 dcarter@carltonfields.com

                                                 Attorneys for Defendant Hooters III, Inc.



  123020449.2
Case 8:20-cv-00882-SDM-AAS Document 15 Filed 07/14/20 Page 2 of 2 PageID 47




   and

   CHAD A. JUSTICE
   Florida Bar Number: 121559
   JUSTICE FOR JUSTICE LLC
   1205 N Franklin St
   Suite 326
   Tampa, Florida 33602
   Direct No. 813-566-0550
   Facsimile: 813-566-0770
   E-mail: chad@getjusticeforjustice.com

   Attorneys for Plaintiffs




                                           2
  123020449.2
